DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Claims 1-16 remain pending in this application.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection has been withdrawn in response to the arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7 are drawn to a method for coding an aspect of a patient encounter performed by an electronic computing system, which is within the four statutory categories (i.e. process). Claims 8-13 are 
Step 2A, Prong 1:
	Claims 1, 8 and 14 recite “receiving a medical finding identifying medical information related to a patient…; identifying an internal medical code of an internal medical terminology that relates to the medical finding…; retrieving two or more alternative data items from an expansion table associated with the internal medical code…; in response to selecting a selectable expansion table, selecting a standardized external medical code corresponding to the medical finding…”. These limitations correspond to certain methods of organizing human activity (e.g. This is a method of managing interactions between people. The mere nominal recitation of a generic processing unit and memory does not take the claim out of the methods of organizing human interactions grouping). Thus, the claim recites an abstract idea.
	Dependent claims also recite an abstract ides of certain methods of organizing human activity, such as, claim 6 recites “retrieving from memory, one or more secondary data items from a second expansion table associated with the internal medical code”, claim 10 recites “receive a medical finding identifying medical information related to a patient,...; identify an internal medical code of the first terminology that relates to the medical finding; retrieve from memory two or more alternative data items from an expansion table associated with the internal medical code,…; and in response to selecting one of the two or more alternative data items, selecting a code from the second terminology that identifies the medical finding in the second terminology based at least in part on the selected one of the two or more alternative data items”. These limitations correspond to certain methods of human activity (managing personal behavior or relationships or interactions between people, such as following rules or instructions). Therefore the claims are directed to an abstract idea.

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a processing unit”, “memory”, “a database”, “a computing device”, “a touch screen device”, “touch screen device configured to enable the caregiver to supply the one or more alternative data items touching the touch screen device”, and “a computer readable medium”, which are hardware and software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement an abstract idea in a particular technological environment (such as, receiving medical data, identifying an internal medical code by a processing unit) and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processing device described in the current specification as: “The computing device 112 includes, in some embodiments, at least one processing device 120, such as a central processing unit (CPU). A variety of processing devices are available from a variety of manufacturers, for example, Intel or Advanced Micro Devices. In this example, the computing device 112 also includes a system memory 122, and a system bus 124 that couples various system components including the system memory 122 to the processing device 120. The system bus 124 is one of any number of types of bus structures including a memory bus, or memory controller; a peripheral bus; and a local bus using any of a variety of 
Claims also recite “generating a graphical user interface,…displaying the medical finding input by the user,…”, “generating a second graphical user interface,…displaying the standardized external medical code to the caregiver”, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.

Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing unit to perform receiving data and identifying internal codes steps amounts to no more than mere instructions to apply the exception using a generic computer component. The processing device described in the current specification as a generic computer component and using a generic processor to identify Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.	
Therefore, Claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. The 35 USC 103 rejection has been withdrawn.
35 USC 101 rejection:
Applicant argues that “generation of a particular user interface” is a practical application since it improves the efficiency of the computer system’s operation and efficiency of a user’s interaction with the computer. In response, Examiner respectfully submits that generation of a user interface that includes interactive panels and each interactive panel associates with a separate expansion table is part of an insignificant extra solution activity, since the limitation amounts to necessary data gathering and outputting. Also, providing a selectable text string (link) for the user to gather data in the linkage is a well-understood, routine and conventional activity known in the computer industry. 
Applicant argues that the current claims are similar to the claims of Core Wireless decision. In response, Examiner submits that Core Wireless Licensing v. LG Elecs., Inc. decision recites:
**The asserted claims in this case are directed to an improved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal. Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu…specifying a particular manner by which the summary window must be accessed”. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
On the other hand, the current claim limitations do not provide any practical application (or any improvement) to the technology. The user simply selects a text string and the selectable external medical codes are provided to the user. Since, it’s mere data gathering and outputting, the recited claim elements may provide an improved result (by simplifying and reducing the data items), but not the technology. Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626